                                                                                 ORIGINA L
                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District ofNew York


                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew's Plaza
                                                  New York, New York 10007


                                                  August 13, 2020

BY EMAIL

The Honorable Ona T. Wang
United States Magistrate Judge
500 Pearl Street
Southern District of New York
New York, New York 10007

       Re:    United States v. Donnell Russell, 20 Mag. 2732

Dear Judge Wang:

       On or about March 11 , 2020, the Court approved the above-referenced complaint (the
"Complaint") charging Donnell Russell with conspiring to threaten physical harm by interstate
communication and with threatening physical harm by interstate communication.            The
Government understands that the Court plans to present the defendant on the charges in the
Complaint tomorrow. The Government respectfully requests that the Court enter the proposed
order unsealing the Complaint.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney


                                            By:              Isl
                                                  Peter J. Davis
                                                  Lara Pomerantz
                                                  Assistant United States Attorneys
                                                  (212) 637-2468
